 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   LEE BOWMAN,                                    No. 2:18-cv-00472-TLN-KJN
12                     Plaintiff,
13          v.                                      ORDER
14   ADAMS & ASSOCIATES, INC., et al.,
15                     Defendants.
16

17          This matter is before the Court on Defendant Adams & Associate, Inc.’s (“Defendant”)

18   Motion for Judgment on the Pleadings. (ECF No. 8.) Plaintiff Lee Bowman (“Plaintiff”) filed an

19   opposition. (ECF No. 9.) Defendant filed a reply. (ECF No. 10.) For the reasons set forth

20   below, the Court GRANTS Defendant’s motion with leave to amend.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff is an African American woman. (ECF No. 1-1 at 12.) On February 4, 2002,

 3   Defendant’s predecessor hired Plaintiff at the Sacramento Job Corps (“Job Corps”). (Id. at 8.)

 4   Job Corps is a federally sponsored training program, which provides economically disadvantaged

 5   young people with technical and academic training at no cost. (Id.) In March 2014, Defendant

 6   became the new managing corporation for Job Corps and hired Plaintiff for a lateral position.

 7   (Id.) During the initial months of Defendant’s operation of Job Corps, Plaintiff alleges its

 8   management targeted older, minority, union employees for excessive discipline and termination.

 9   (Id.) Plaintiff also alleges Kelly McGillis, the Center’s director, specifically asked other

10   employees if Plaintiff was “union friendly.” (Id.)

11          In January 2015, Plaintiff alleges she testified before the National Labor Relations Board

12   (“NLRB”) in an action brought by several union members. (Id.) Prior to testifying, Plaintiff

13   alleges Defendant’s attorneys met with her and attempted to influence her testimony by telling

14   her to deny any improper or illegal actions against union members. (Id.) Defendant’s personnel

15   allegedly implied that Plaintiff would be subject to retribution in her continued employment if she

16   refused to change her testimony. (Id. at 9.) Despite Defendant’s alleged efforts to dissuade her,

17   Plaintiff testified before the NLRB about Defendant’s anti-union conduct and unfair treatment of

18   employees based on protected classifications. (Id.)

19          Plaintiff alleges Defendant’s management treated her with immediate hostility following

20   her testimony. (Id.) On March 9, 2015, Plaintiff received her annual evaluation and was
21   informed she was failing in her position. (Id.) When Plaintiff asked about the specifics and

22   documentation, management failed to provide details of specific incidents or warnings from the

23   previous year. (Id.) Plaintiff informed management she was concerned her performance

24   evaluations were being altered with false allegations in retaliation for her testimony. (Id.)

25   Subsequently, Plaintiff filed harassment and retaliation complaints against Defendant for her

26   evaluation and asserted she was being targeted for testifying against Defendant. (Id.)
27          Shortly after filing her complaints, Plaintiff had a health emergency and took a medical

28   leave of absence. (Id.) In June 2015, Plaintiff was approved to return to work with the
                                                       2
 1   accommodation of the use of a scooter, but Plaintiff alleges Defendant denied her return to work.

 2   (Id.) Plaintiff alleges she was unable to return to her position or have an open, interactive process

 3   about her accommodations until August 2015. (Id.)

 4          Plaintiff alleges she filed a workers’ compensation claim upon her return to work and

 5   faced greater hostility. (Id.) When Plaintiff attempted to speak to management about the hostile

 6   work environment and management’s failure to accommodate her, Defendant’s personnel denied

 7   any failure to accommodate and reiterated Plaintiff’s failing job performance. (Id.)

 8          Plaintiff alleges she spoke to management and repeatedly asserted she believed she was

 9   being targeted with false performance evaluations as a pretext for retaliatory and discriminatory

10   practices. (Id. at 10.) Plaintiff alleges Defendant did not investigate her complaints. (Id.)

11   Defendant terminated Plaintiff’s employment on December 5, 2015, and Plaintiff alleges her

12   termination was in retaliation for her testimony and based on her race, health condition, and

13   support of other union employees. (Id.)

14          Plaintiff filed her Complaint against Defendant on March 28, 2017, in Sacramento County

15   Superior Court. (Id. at 6.) On March 2, 2018, Defendant removed the action to this Court based

16   on diversity jurisdiction. (ECF No. 1.) On May 7, 2018, Defendant filed the instant motion for

17   judgment on the pleadings contending that Plaintiff fails to state any claim on which relief can be

18   granted. (ECF No. 8.)

19          II.     STANDARD OF LAW

20          Federal Rule of Civil Procedure 12(c) provides “[a]fter the pleadings are closed — but
21   early enough not to delay trial — a party may move for judgment on the pleadings.” Fed. R. Civ.

22   P. 12(c). The issue presented by a Rule 12(c) motion is substantially the same as that posed in a

23   12(b) motion — whether the factual allegations of the complaint, together with all reasonable

24   inferences, state a plausible claim for relief. See Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d

25   1047, 1054–1055 (9th Cir. 2011). “A claim has facial plausibility when the plaintiff pleads

26   factual content that allows the court to draw the reasonable inference that the defendant is liable
27   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

28   Twombly, 550 U.S. 544, 556 (2007)).
                                                      3
 1          In analyzing a 12(c) motion, the district court “must accept all factual allegations in the

 2   complaint as true and construe them in the light most favorable to the non-moving

 3   party.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). Nevertheless, a court “need not

 4   assume the truth of legal conclusions cast in the form of factual allegations.” United States ex rel.

 5   Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986). “A judgment on the pleadings is

 6   properly granted when, taking all the allegations in the non-moving party’s pleadings as true, the

 7   moving party is entitled to judgment as a matter of law.” Ventress v. Japan Airlines, 603 F.3d

 8   676, 681 (9th Cir. 2010). Courts have the discretion in appropriate cases to grant a Rule

 9   12(c) motion with leave to amend, or to simply grant dismissal of the action instead of entry of

10   judgment. See Lonberg v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004); Carmen

11   v. S.F. Unified Sch. Dist., 982 F. Supp. 1396, 1401 (N.D. Cal. 1997).

12          III.    ANALYSIS

13          Plaintiff alleges nine claims for violations of the California Fair Employment and Housing

14   Act (“FEHA”) and common law: (1) disability discrimination; (2) race discrimination; (3)

15   wrongful termination in violation of public policy; (4) retaliation; (5) harassment; (6) failure to

16   prevent discrimination; (7) failure to accommodate; (8) failure to engage in the interactive

17   process; and (9) intentional infliction of emotional distress. Defendant moves for judgment on

18   the pleadings as to each of Plaintiff’s claims. The Court will discuss each claim in turn.

19                  A.      Discrimination Claims in Violation of Cal. Gov’t Code § 12940(a)

20          Plaintiff alleges Defendant discriminated against her because of her race and disability.
21   Defendant argues Plaintiff fails to allege specific facts to support her discrimination claims. In

22   opposition, Plaintiff argues the Complaint includes sufficient facts to support her claims.

23          FEHA prohibits an employer from discriminating against an employee because of age,

24   race, color, medical condition, disability, or religious creed. Cal. Gov’t Code § 12940(a). To

25   state a claim for discrimination under FEHA, a plaintiff must show: (i) she was a member of a

26   protected class; (ii) she was qualified for the position she sought; (iii) she suffered an adverse
27   employment action; and (iv) the employer acted with a discriminatory motive. Ayala v. Frito

28   Lay, Inc., 2017 WL 2833401, at *7 (E.D. Cal. June 30, 2017) (citing Lawler v. Montblanc N. Am.,
                                                       4
 1   LLC, 704 F.3d 1235, 1242 (9th Cir. 2013); Guz v. Bechtel Nat’l., Inc., 24 Cal. 4th 317, 355

 2   (2000)).

 3                         i.       Disability Discrimination

 4          “A plaintiff states a claim for disability discrimination if she alleges she (1) suffered from

 5   a disability, or was regarded as suffering from a disability, (2) could perform the essential duties

 6   of the job with or without reasonable accommodations, and (3) was subjected to an adverse

 7   employment action because of the disability or perceived disability.” Alsup v. U.S. Bancorp, No.

 8   2:14-CV-01515-KJM-DAD, 2015 WL 6163453, at *4 (E.D. Cal. Oct. 19, 2015) (citation and

 9   internal quotation marks omitted).

10          As to the first element of her claim, Plaintiff vaguely alleges she suffers “from a medical

11   condition as defined by [California] Government Code § 12926(f).” (ECF No. 1-1 at ¶ 37.)

12   However, Plaintiff’s citation is incorrect. Section 12926(f) defines “essential functions,” not

13   “medical conditions.” See Cal. Gov’t Code § 12926(f). A “medical condition” is defined in §

14   12926(i) as “(1) any health impairment related to or associated with a diagnosis of cancer . . ., or

15   (2) genetic characteristics.” Cal. Gov’t Code § 12926(i). Despite repeatedly alleging that she had

16   a “medical condition,” Plaintiff does not allege that she had a health impairment related to cancer

17   or other genetic characteristics. See id. To the extent Plaintiff meant to allege she has a

18   “disability” rather than a “medical condition,” the Court notes that those are two distinct

19   concepts. Section 12926(j) separately defines physical and mental disabilities, but Plaintiff does

20   not cite to that section, use the word “disability,” or include any factual allegations about a
21   specific disability. Plaintiff merely alleges Defendant was aware of Plaintiff’s medical condition

22   and her need for accommodation for use of a scooter (ECF No. 1-1 at ¶ 27), but Plaintiff fails to

23   allege what medical condition she suffers from that requires the use of a scooter. In ruling on a

24   Rule 12(c) motion, the Court only considers factual allegations. Cafasso, 637 F.3d at 1054–1055.

25   As written, the Complaint is devoid of any factual allegations to support Plaintiff’s claim that she

26   had a covered disability or medical condition.
27          It also bears mentioning Plaintiff argues for the first time in her opposition that she

28   required an accommodation for diabetes. (ECF No. 9 at 13.) Plaintiff’s assertion that she has
                                                       5
 1   diabetes was not in her Complaint. In deciding whether a complaint sufficiently states a claim for

 2   relief, “a court may not look beyond the complaint to a plaintiff’s moving papers, such as a

 3   memorandum in opposition.” Schneider v. Cal. Dep’t. of Corr., 151 F.3d 1194, 1197 n. 1 (9th

 4   Cir. 1998) (emphasis added). However, “[f]acts raised for the first time in plaintiff’s opposition

 5   papers should be considered by the court in determining whether to grant leave to amend or to

 6   dismiss the complaint with or without prejudice.” Broam v. Bogan, 320 F.3d 1023, 1026 (9th Cir.

 7   2003) (citation omitted). As such, the Court will not consider Plaintiff’s new allegations about

 8   diabetes because those allegations were not included in the Complaint, but Plaintiff may amend

 9   her Complaint if she wishes the Court to consider those allegations in the future. As it is, Plaintiff

10   fails to adequately plead the first element of her claim because the Complaint lacks sufficient

11   factual allegations, rather than mere conclusions, that Plaintiff suffered from a qualifying medical

12   condition or disability pursuant to § 12926(i) or § 12926(j).

13          Because Plaintiff fails to allege facts sufficient to support the first element of her disability

14   discrimination claim — that Plaintiff suffered from a covered medical condition or disability —

15   the Court need not analyze the other elements. See Landis v. North American Co., 299 U.S. 248,

16   254 (1936) (stating that a court has inherent power to control the disposition of the cases on its

17   docket for the sake of judicial economy). However, the Court notes that the Complaint also

18   appears to lack sufficient factual allegations as to the third element — that Plaintiff was subject to

19   an adverse employment action because of her medical condition or disability. Alsup, 2015 WL

20   6163453, at *4 (emphasis added). Instead, Plaintiff generically alleges Defendant discriminated
21   against her by failing to engage in the interactive process of accommodation, disparately applying

22   company practices, enforcing unlawful terms and conditions to discriminate against her due to her

23   medical condition, and unlawfully terminating her due to her medical condition. (ECF No. 1-1 at

24   ¶ 42.) Plaintiff’s conclusory allegations are insufficient to state a claim. See Cafasso, 637 F.3d at

25   1054–1055. Moreover, Plaintiff’s allegations are devoid of any facts from which the Court could

26   draw a reasonable inference that Defendant acted with a discriminatory motive specifically
27   because of her medical condition. See Achal v. Gate Gourmet, Inc., 114 F. Supp. 3d 781, 800

28   (N.D. Cal. 2015) (stating that a plaintiff can demonstrate discriminatory motive by showing
                                                       6
 1   “other similarly situated employees outside of the protected class were treated more favorably, or

 2   other circumstances surrounding the adverse employment action give rise to an inference of

 3   discrimination”). (ECF No. 1-1 at ¶ 29.)

 4          As a whole, Plaintiff’s vague and conclusory allegations are insufficient to support a

 5   reasonable inference that Plaintiff suffered from a covered medical condition or disability or that

 6   Defendant discriminated against Plaintiff because of that medical condition or disability. See

 7   Alsup, 2015 WL 6163453, at *4. Accordingly, the Court GRANTS Defendant’s motion as to

 8   Plaintiff’s disability discrimination claim.

 9                        ii.       Racial Discrimination

10          To state a claim for racial discrimination, Plaintiff must allege: (1) she was a member of a

11   protected class; (2) she was performing competently in the position she held; (3) she suffered an

12   adverse employment action; and (4) the employer acted with a discriminatory motive. Ayala,

13   2017 WL 2833401, at *7; see also Guz, 24 Cal. 4th at 355. As mentioned above, a plaintiff can

14   demonstrate discriminatory motive by showing “other similarly situated employees outside of the

15   protected class were treated more favorably, or other circumstances surrounding the adverse

16   employment action give rise to an inference of discrimination.” Achal, 114 F. Supp. 3d at 800.

17          Plaintiff alleges that she is African American, and Defendant knew she is African

18   American. (ECF No. 1-1 at ¶¶ 49–51.) Then, in a wholly conclusory manner, Plaintiff alleges

19   Defendant discriminated against Plaintiff by failing to prevent discrimination and retaliation

20   against Plaintiff because of her race, terminating her employment due to her race, and otherwise
21   discriminating against her with regard to the terms and conditions of her employment because of

22   her race. (Id. at ¶ 52.) Plaintiff does not allege that employees outside of Plaintiff’s protected

23   class were treated differently, nor does she allege other circumstances suggesting discriminatory

24   motive. See Achal, 114 F. Supp. 3d at 800. Plaintiff’s generic allegations that Defendant knew

25   she is African American and “was targeting . . . minority employees” are insufficient to

26   demonstrate discriminatory motive. (ECF No 1-1 at ¶¶ 16, 51); see, e.g., Ravel v. Hewlett–
27   Packard Enter., Inc., 228 F. Supp. 3d 1086, 1099 (E.D. Cal. 2017) (finding the plaintiff did not

28   allege facts rising to a plausible inference of age discrimination, such as being replaced by a
                                                       7
 1   younger employee, overhearing negative comments about age, or her age being point of

 2   discussion);cf. McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004) (finding the

 3   plaintiff, an African American, stated a case for failure to promote based on race by showing that

 4   rather than filling the position by promoting any of the interviewees, the employer transferred a

 5   white manager into the position). Therefore, Plaintiff fails to allege facts sufficient to support a

 6   reasonable inference that Defendant acted because of her race.

 7          Because Plaintiff fails to allege facts sufficient to support the fourth element of her racial

 8   discrimination claim — that Defendant acted with a discriminatory motive on the basis of her

 9   race — the Court need not and does not analyze the other three elements. See Landis, 299 U.S. at

10   254. For these reasons, the Court GRANTS Defendant’s motion as to Plaintiff’s racial

11   discrimination claim.

12                  B.       Wrongful Termination in Violation of Public Policy

13          Plaintiff alleges Defendant wrongfully terminated her employment in violation of public

14   policy based on Plaintiff’s race, disability, and participation in the NLRB hearing. Defendant

15   argues Plaintiff’s claim fails because (1) it is preempted by the National Labor Relations Act

16   (“NLRA”), and (2) it is based on deficient discrimination claims. The Court will address

17   Defendant’s arguments in turn.

18                           i.     NLRA Preemption

19          In cases involving an actual or an arguable violation of either § 7 or § 8 of the NLRA,

20   both the state and the federal courts must defer to the “exclusive competence” of the
21   NLRB. Commc’ns Workers of Am. v. Beck, 487 U.S. 735, 742 (1988). NLRA § 7 protects

22   employees’ rights to join labor unions, collectively bargain, and engage in other activities for

23   purposes of mutual aid. 29 U.S.C. § 157. NLRA § 8 prevents employers from engaging in unfair

24   labor practices or interfering with employees’ rights to join labor unions and bargain

25   collectively. 29 U.S.C. § 158(a)(1)–(3).

26          Plaintiff argues that Defendant had multiple illegal reasons for firing her and that state
27   regulation of labor activity is permitted when the activity involved is of “peripheral” concern to

28   federal labor law. However, Plaintiff’s claim for wrongful termination based on Plaintiff’s union
                                                       8
 1   support, if proven, would constitute a violation of § 8 of the NLRA and is subject to Garmon

 2   preemption. See Henry v. Intercontinental Radio, Inc., 155 Cal. App. 3d 707, 715 (1984)

 3   (concluding that a wrongful termination claim based on retaliation for union-organizing is

 4   preempted by the NLRA); Kelecheva v. Multivision Cable TV Corp., 18 Cal. App. 4th 521, 528

 5   (1993) (finding that a wrongful termination claim based upon retaliation for refusing to spy on

 6   and “write up” co-workers involved in a unionization effort is preempted); see also Clayton v.

 7   Pepsi Cola Bottling Grp., Civ. A. No. CV-85-5957-WMB, 1987 WL 46230, at *7 n.1 (C.D. Cal.

 8   Mar. 3, 1987). Accordingly, Plaintiff’s claim for wrongful termination based on union activity is

 9   preempted by NLRA, but Plaintiff’s claim for wrongful termination in violation of public policy

10   regarding Plaintiff’s race and disability is not preempted.

11                          ii.     Pleading Adequacy of Plaintiff’s Wrongful Termination Claim

12          Defendant next argues, to the extent Plaintiff’s wrongful termination claim is not

13   preempted, it fails because it is premised on deficient discrimination claims. “The elements of a

14   claim for wrongful discharge in violation of public policy are (1) an employer-employee

15   relationship, (2) the employer terminated the plaintiff’s employment, (3) the termination was

16   substantially motivated by a violation of public policy, and (4) the discharge caused the plaintiff

17   harm.” Yau v. Allen, 229 Cal. App. 4th 144, 154 (2014).

18          As discussed, Plaintiff does not state sufficient factual allegations to support claims for

19   disability or race discrimination. As such, Plaintiff’s derivative claim for wrongful termination in

20   violation of public policy based on disability and race fails. See Tumblin v. USA Waste of
21   California, Inc., No. CV-16-2902-DSF-PLAX, 2016 WL 3922044, at *8 (C.D. Cal. 2016).

22   Therefore, the Court GRANTS Defendant’s motion as to the wrongful termination claim.

23                  C.      Retaliation in Violation of Cal. Gov’t Code § 12940(h)

24          Plaintiff alleges she engaged in protected activities by “being an African American

25   woman with a disability who attempted to prevent illegal employment practices.” (ECF No. 1-1

26   at ¶ 70.) Plaintiff alleges Defendant terminated her employment because of those alleged
27   activities. (Id.) Plaintiff also alleges Defendant retaliated against her by firing her because she

28   testified before the NLRB in an action brought by several union members. (Id. at ¶ 71.) In its
                                                       9
 1   motion, Defendant argues Plaintiff’s retaliation claim based on union activity is preempted by the

 2   NLRA, or alternatively, fails to state a claim.

 3           To establish a claim for retaliation in violation of § 12940(h), a plaintiff must show “(1)

 4   he or she engaged in a ‘protected activity,’ (2) the employer subjected the employee to an adverse

 5   employment action, and (3) a causal link existed between the protected activity and the

 6   employer’s action.” Yanowitz v. L’Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005); Ayala, 2017

 7   WL 2833401, at *12.

 8           Here, Plaintiff fails to explain how being African American or having a medical condition

 9   constitutes a protected activity. Rather, a “protected activity” under § 12940(h) occurs when an

10   employee “opposed any practices forbidden under [FEHA] or . . . filed a complaint, testified, or

11   assisted in any proceeding under [FEHA].” Cal. Gov’t Code § 12940(h); Yanowitz, at 1042.

12   Plaintiff’s race and medical condition do not fall within the categories of protected activities set

13   forth in § 12940(h). Moreover, as already discussed, any claim for retaliation based on Plaintiff’s

14   union support — testifying before the NLRB — is preempted by the NLRA and subject to the

15   exclusive jurisdiction of the NLRB. Thus, the Court GRANTS Defendant’s motion as to

16   Plaintiff’s retaliation claim.

17                   D.      Harassment

18           Plaintiff alleges Defendant’s negative reviews about her work performance were a form of

19   harassment used to penalize her for her protected status. Defendant argues Plaintiff’s allegations

20   are typical, necessary personnel management actions and do not rise to the level of severe or
21   pervasive harassing conduct.

22           To state a claim for harassment, Plaintiff must show: (1) she is a member of a protected

23   group; (2) she was subjected to harassment because she is a member of that protected group; and

24   (3) the harassment was so severe or pervasive that it created a hostile work environment. Whitten

25   v. Frontier Commc’ns Corp., No. 2:12-CV-02926-TLN-EFB, 2015 WL 269435, at *14 (E.D. Cal.

26   Jan. 21, 2015) (citing Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244 (9th Cir.
27   2013); Aguilar v. Avis Rent A Car Sys., Inc., 21 Cal. 4th 121 (1999)).

28           Plaintiff alleges Defendant harassed her by giving her negative reviews based on false
                                                       10
 1   accusations and ultimately terminating Plaintiff’s employment. (ECF No. 1-1 at ¶¶ 78–80.)

 2   However, reviews and termination are common necessary personnel activities that generally do

 3   not give rise to a harassment claim. See Roby v. McKesson Corp., 47 Cal. 4th 686, 706 (2009), as

 4   modified (Feb. 10, 2010) (“[T]he exercise of personnel management authority properly delegated

 5   by an employer to a supervisory employee might result in discrimination, but not in harassment.”)

 6   (emphasis in original). The Roby court explained, “harassment focuses on situations in which

 7   the social environment of the workplace becomes intolerable because the harassment (whether

 8   verbal, physical, or visual) communicates an offensive message to the harassed employee.” Id.

 9   (emphasis in original). Here, Plaintiff fails to allege any facts beyond her negative review and

10   eventual termination that made her “social environment of the workplace” intolerable. Id.

11            Further, Plaintiff only points to one negative review she was given on March 9, 2015, and

12   that single incident is insufficient to state a claim for harassment. (Id. at ¶ 23); McKenna v.

13   Permanente Med. Grp., Inc., 894 F. Supp. 2d 1258, 1281 (E.D. Cal. 2012) (“Harassment cannot

14   be occasional, isolated, sporadic, or trivial . . . rather the plaintiff must show a concerted pattern

15   of harassment of a repeated, routine or a generalized nature.”). Plaintiff’s bare and isolated

16   allegation does not rise to the level of severe or pervasive conduct. Id. (stating that the workplace

17   must be “permeated with discriminatory intimidation, ridicule and insult that is sufficiently severe

18   or pervasive to alter the conditions” of employment).

19            For these reasons, the Court GRANTS Defendant’s motion as to Plaintiff’s harassment

20   claim.
21                   E.     Failure to Prevent Discrimination in Violation of Cal. Gov’t Code §

22                          12940(k)

23            FEHA forbids an employer failing “to take all reasonable steps necessary to prevent

24   discrimination and harassment . . . from occurring.” Cal. Gov’t Code § 12940(k). To state a

25   claim for failure to prevent discrimination, a plaintiff must show (1) she was subjected to

26   discrimination; (2) defendant failed to take all reasonable steps to prevent the discrimination; and
27   (3) this failure caused plaintiff to suffer injury, damage, loss or harm. Achal, 114 F. Supp. 3d at

28   804 (citing Lelaind v. City & Cty. of San Fran., 576 F. Supp. 2d 1079, 1103 (N.D. Cal. 2008)).
                                                       11
 1   “No liability can arise for failing to take necessary steps to prevent discrimination, however,

 2   except where discriminatory conduct actually took place and was not prevented.” Id. (citing

 3   Trujillo v. N. Cty. Transit Dist., 63 Cal. App. 4th 280, 289 (1998).

 4          As discussed, Plaintiff fails to allege facts sufficient to state a claim for discrimination

 5   based on her race or medical condition, so Plaintiff’s derivative claim for failure to prevent

 6   discrimination fails in relation to those claims. See Ayala, 2017 WL 2833401 at *8 (finding the

 7   plaintiff did not allege sufficient facts to support the existence of a discriminatory motive and so

 8   had not adequately pled her claims for discrimination and failure to prevent discrimination); see

 9   also Featherstone v. S. Cal. Permanente Med. Grp., 10 Cal. App. 5th 1150, 1166 (2017), review

10   denied (July 12, 2017) (stating if “a plaintiff cannot establish a claim for discrimination, the

11   employer as a matter of law cannot be held responsible for failing to prevent same”).

12          Accordingly, the Court GRANTS Defendant’s motion as to Plaintiff’s failure to prevent

13   discrimination claim.

14                  F.       Failure to Accommodate in Violation of Cal. Gov’t Code § 12940(m)

15          Plaintiff alleges Defendant knew of Plaintiff’s medical condition, knew that Plaintiff

16   requested an accommodation, and failed to accommodate her. Defendant argues Plaintiff fails to

17   allege sufficient facts to support her claim.

18          To state a claim for failure to accommodate, Plaintiff must show: (1) she suffered from a

19   disability covered by FEHA; (2) she was a qualified individual; and (3) the defendant failed to

20   reasonably accommodate her disability. Mohsin, 2016 WL 4126721, at *4; see also Jensen v.
21   Wells Fargo Bank, 85 Cal. App. 4th 245, 256 (2000).

22          Plaintiff’s sole argument as to this claim in her opposition is that “Defendant was aware

23   that Plaintiff had diabetes that would require some accommodation in her continued employment

24   with her taking of medication and need for rest . . . [and Defendant] denied her the opportunity to

25   continue in her position based on her perceived disability.” (ECF No. 9 at 13.) As already

26   discussed, the Court will not consider Plaintiff’s new assertions about diabetes because Plaintiff
27   did not include allegations about diabetes in her Complaint. Schneider, 151 F.3d at 1197 n. 1. As

28   it stands, Plaintiffs fails provide any factual allegations about her medical condition to determine
                                                      12
 1   whether that condition is covered by FEHA. Mohsin, 2016 WL 4126721, at *4. Further,

 2   although Plaintiff repeatedly alleges Defendant failed to accommodate her medical condition, the

 3   Complaint is devoid of any factual support for that otherwise conclusory allegation. As with a

 4   Rule 12(b)(6) motion, a Rule 12(c) can only be denied when the factual allegations of the

 5   complaint, together with all reasonable inferences, state a plausible claim for relief. See Cafasso,

 6   637 F.3d at 1054–1055. Because the Complaint lacks any factual allegations about Plaintiff’s

 7   medical condition and Defendant’s failure to accommodate that medical condition, Plaintiff fails

 8   to state a plausible failure to accommodate claim.

 9          For these reasons, the Court GRANTS Defendant’s motion as to her failure to

10   accommodate claim.

11                  G.      Failure to Engage in the Interactive Process in Violation of Cal. Gov’t

12                          Code § 12940(n)

13           “FEHA imposes on employers a mandatory obligation to engage in the interactive

14   process once an employee requests an accommodation for his or her disability, or when the

15   employer itself recognizes the need for one.” Achal, 114 F. Supp. 3d at 800. “Ordinarily, an

16   employee is responsible for requesting accommodation for his or her disability, unless the

17   employer itself recognizes that an employee has a need for such accommodation.” Id. at 799

18   (citing Brown v. Lucky Stores, 246 F.3d 1182, 1188 (9th Cir. 2001)).

19          Plaintiff alleges only that Defendant was aware of Plaintiff’s medical condition but failed

20   to engage in a timely, good faith, interactive process with Plaintiff to determine effective
21   reasonable accommodations. (ECF No. 1-1 at ¶ 106.) This allegation is conclusory, devoid of

22   factual support, and insufficient to state a claim. See Cafasso, 637 F.3d at 1054–1055. In

23   opposition, Plaintiff argues for the first time that her medical condition “was considered a

24   negative in the interview process” prior to a job offer. (ECF No. 9 at 14.) Plaintiff fails cite nor

25   can the Court locate any such allegations in the Complaint, and it unclear that Plaintiff’s

26   argument even relates to the instant case. In any event, the Court will not consider allegations
27   that are not present in the Complaint, and the Complaint as written lacks any factual support as to

28   this claim. Schneider, 151 F.3d at 1197 n. 1.
                                                      13
 1          Thus, the Court GRANTS Defendant’s motion as to Plaintiff’s claim for failure to engage

 2   in the interactive process.

 3                  H.      Intentional Infliction of Emotional Distress (“IIED”)

 4          To state a claim for IIED, a plaintiff must show, among other things, “extreme and

 5   outrageous conduct by the defendant with the intention of causing, or reckless disregard of the

 6   probability of causing, emotional distress.” Hughes v. Pair, 46 Cal. 4th 1035, 1050 (2009).

 7   Extreme and outrageous conduct must “exceed all bounds of that usually tolerated in a civilized

 8   community.” Id. at 1050–51. “Whether a defendant’s conduct can reasonably be found to be

 9   [extreme and] outrageous is a question of law that must initially be determined by the

10   court.” Berkley v. Dowds, 152 Cal. App. 4th 518, 534 (2007).

11          Plaintiff argues that Defendant targeted her for discriminatory treatment in her

12   employment and termination, but she fails to cite factual allegations in her Complaint that support

13   her argument. (ECF No. 9 at 15.) Even assuming Plaintiff’s Complaint contains such factual

14   allegations, “[a] simple pleading of personnel management activity is insufficient to support a

15   claim of [IIED], even if improper motivation is alleged.” Janken v. GM Hughes Electrs., 46 Cal.

16   App. 4th 55, 80 (1996) (emphasis added). Personnel management activity includes, “hiring and

17   firing, job or project assignments, office or work station assignment, promotion or demotion,

18   performance evaluations, the provision of support, the assignment or non-assignment of

19   supervisory functions, deciding who will and who will not attend meetings, deciding who will be

20   laid off.” Id. at 64–65. Plaintiff takes issue with her negative performance evaluation and
21   eventual termination, both of which appear to fall squarely within personnel management

22   activities such that her claim fails. Id. at 80. Indeed, “[m]anaging personnel is not outrageous

23   conduct beyond the bounds of human decency, but rather conduct essential to the welfare and

24   prosperity of society.” Id. Plaintiff fails to support her IIED with factual allegations to suggest

25   that Defendant’s conduct was “outrageous conduct beyond the bounds of human decency.” Id.

26          Accordingly, the Court GRANTS Defendant’s motion as to Plaintiff’s IIED claim.
27   ///

28   ///
                                                      14
 1          IV.     LEAVE TO AMEND

 2          Courts have the discretion in appropriate cases to grant a Rule 12(c) motion with leave to

 3   amend, or to simply grant dismissal of the action instead of entry of judgment. See Lonberg, 300

 4   F. Supp. 2d at 945; Carmen, 982 F. Supp. at 1401. The Court cannot say that the pleading could

 5   not possibly be cured by the allegation of other or additional facts. As such, the Court GRANTS

 6   Plaintiff leave to amend the Complaint.

 7          V.      CONCLUSION

 8          For the foregoing reasons, Defendant’s Motion for Judgment on the Pleadings is hereby

 9   GRANTED as to all claims with leave to amend within thirty (30) days of the date of electronic

10   filing of this Order. (ECF No. 8.)

11          IT IS SO ORDERED.

12   DATED: April 5, 2020

13

14

15
                                   Troy L. Nunley
16                                 United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                    15
